Citation Nr: 0203932	
Decision Date: 04/30/02    Archive Date: 05/07/02	

DOCKET NO.   96-23 448A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness in the amount of $25,985.08 plus accrued 
interest.  


REPRESENTATION

Appellant represented by:	William Alexander, Attorney at 
law


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran's active military service currently is 
unverified.  

This matter arises from a January 1996 decision rendered by 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) Committee on Waivers and Compromises 
(COWC) at Fort Harrison, Montana, that denied the benefit now 
sought on appeal.  The case later was transferred to the VARO 
in Des Moines, Iowa.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

During the appellate process, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on 
October 17, 2001; a transcript of that proceeding is of 
record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  There was a default in the veteran's VA guaranteed loan 
that necessitated a foreclosure sale of the subject property, 
resulting in the veteran's loan guaranty indebtedness of 
$25,985.08 plus accrued interest.  

3.  Both the veteran and VA were at fault in the creation of 
the indebtedness at issue.  The veteran attempted to mitigate 
the amount of the indebtedness by selling the property and 
accepting a compromise shortfall indebtedness to VA of 
$5,000, but was thwarted in doing so by unnecessary delay by 
VA.  

4.  The veteran would be unjustly enriched if a total waiver 
of recovery of his loan guaranty indebtedness were granted.  

5.  In April 1983, the veteran and his spouse refinanced the 
subject property utilizing a VA guaranteed loan in the amount 
of $90,000.  The subject property had an imputed value at 
least equal to the amount of the loan, and an appraised value 
of $95,000.  In January 1984, prior to foreclosure of the VA 
guaranteed loan, the subject property was valued by VA "as 
is" at $79,500, representing a diminution in value of over 
$15,000 from the time that the veteran and his spouse had 
refinanced.  This diminution in value reflected an ongoing 
devaluation of the subject property due to a downturn in the 
local market in which the subject property was situated.  The 
veteran and his spouse were not responsible for this 
diminution in value.  

6.  The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment 
of the balance of the loan guaranty indebtedness not waived 
herein, without resulting in undue financial hardship.  


CONCLUSIONS OF LAW

1.  After default on the VA guaranteed loan, there was a loss 
of the subject property which constituted the security for 
the VA guaranteed loan.  38 U.S.C.A. §§ 5107, 5302 (West 1991 
& Supp. 2001); 38 C.F.R. § 1.964(a) (2001).  

2.  A partial waiver of the veteran's loan guaranty 
indebtedness in the amount of $20,985.08 plus accrued 
interest is consistent with the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 
38 C.F.R. § 1.965 (2001).  

3.  Recovery of the remainder of the loan guaranty 
indebtedness in the amount of $5,000 would not violate the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2001); 38 C.F.R. § 1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those 

provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was issued a statement of the case 
in April 1996 which informed him of the evidence used in 
conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision; this was further clarified in a 
supplemental statement of the case sent to the veteran in 
December 1998.  He also offered testimony before the 
undersigned in October 2001.  He has not indicated that there 
is additional evidence that should be reviewed in conjunction 
with this claim.  Thus, the appellant was provided adequate 
notice as to the evidence needed to substantiate his claim, 
and he also was given an opportunity to submit additional 
evidence in support of his claim.  The record indicates that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  As such, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

The veteran contends that he was not at fault in the creation 
of the loan guaranty indebtedness at issue.  More 
specifically, he asserts that he made reasonable efforts to 
minimize the monetary loss to the Government following his 
default on the subject property, but that because of undue 
delay by VA, the property was sold at a much lesser price.  

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt.  Because the appellant has 
not questioned the validity of the indebtedness, and because 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Also of note is that 
in January 1996, the RO considered the facts in this case, 
and concluded that the veteran had demonstrated bad faith in 
the creation of the indebtedness now at issue.  Such a 
finding precluded further consideration of waiver under the 
principles of equity and good conscience.  In a supplemental 
statement of the case issued in December 1998, however, the 
RO set out the veteran's "fault in the creation of the debt" 
as the reason for the denial of waiver.  Since "fault of the 
debtor" is one of the elements for waiver consideration under 
equity and good conscience, it appears that the RO implicitly 
overruled their previous finding of "bad faith."  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  As will be seen in the 
decision that follows, there appears to be no indication of 
an intent to deceive or to seek unfair advantage by the 
appellant; as such, no legal bar to the benefit now sought is 
present.  Id.  

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-a-vis VA, whether collection of the 
debt would deprive the debtor of life's basic necessities, 
whether withholding all or part of the veteran's monetary 
benefits by way of recoupment would nullify the objective for 
which such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the appellant's reliance on the VA loan guaranty 
program resulted in his relinquishment of a valuable right or 
his incurrence of a legal obligation.  Id.  It is within this 
context that the facts in this case must be examined.  

The facts are as follows.  The veteran and his spouse 
originally purchased the subject property in 1980.  The 
subject property is in the State of Montana.  The veteran 
also owned businesses at that time in the State of Iowa.  The 
businesses were sold, and the veteran and his spouse 
relocated permanently to the subject property in Montana.  In 
April 1983, the veteran and his spouse obtained a VA 
guaranteed refinance loan in the amount of $90,000, secured 
by the subject property.  At that time, its appraised value 
was $95,000.  The veteran and his spouse used the proceeds of 
the loan to pay off existing mortgages secured by the subject 
property in the amounts of $57,771.64 and $26,844.99, and to 
pay the closing costs associated with obtaining the refinance 
loan.  They did not obtain any cash proceeds from the loan.  
In September 1983, the veteran defaulted on the VA guaranteed 
mortgage.  The veteran offered VA a deed in lieu of 
foreclosure.  In January 1984, this offer was rejected by VA.  
A market appraisal conducted during that month indicated that 
the subject property had a value of $79,500.  

A prospective buyer for the subject property then offered 
$97,500 by way of a buy-sell agreement.  This offer had an 
expiration date of May 1, 1984.  At that time, the estimated 
total debt on the subject property was nearly $97,000.  This, 
in addition to the realtor's commission and closing costs 
would have put the total indebtedness at an amount in excess 
of the $97,500 offer.  The veteran offered a compromise sale 
provision to VA, wherein he would accept a promissory note 
indebtedness to VA in the amount of $5,000 plus accrued 
interest, on the condition of VA's acceptance of the 
shortfall sale.  On April 27, 1984, VA District Counsel 
suggested to the VA loan guaranty officer the acceptance off 
the veteran's offer and the avoidance of foreclosure.  VA did 
not communicate the acceptance of the offer to the veteran 
but investigated the matter further.  As a result, VA delayed 
in offering its approval of the sale of the subject property.  
The buy-sell offer expired, and the property ultimately was 
sold at a trustee's sale on September 27, 1984, for 
$77,093.68.  The indebtedness at issue ensued.  

By letter dated May 18, 1984, the VA chief benefits director 
had notified the veteran through his representative that VA 
had recommended the $97,500 purchase offer be accepted, and 
that payment of a partial claim under loan guaranty for the 
difference between the mortgage indebtedness and the balance 
assumed by the purchaser would be authorized.  The chief 
benefits director indicated the belief that such a compromise 
agreement would benefit both the Government and the veteran.  
However, because this decision had not been made prior to the 
expiration of the buy-sell offer, the compromise arrangement 
was never instituted.  

As previously noted, the RO Committee on Waivers and 
Compromises (COWC) initially found that the appellant was 
guilty of bad faith in the creation of the loan guaranty 
indebtedness at issue, and subsequently based the decision to 
deny waiver exclusively upon a finding of fault on the part 
of the veteran.  The Board finds, however, that there was no 
indication of bad faith on the part of the veteran in the 
creation of the indebtedness, and therefore a consideration 
of a waiver under the principles of equity and good 
conscience is not precluded.  Although the initial default on 
the VA guaranteed loan occurred only 5 months after the 
veteran obtained the loan, there is no evidence that the 
veteran did not live in the subject property at the time that 
he obtained the loan, and no evidence that he obtained the 
loan for fraudulent purposes.  To the contrary, the veteran 
acted in good faith in trying to minimize the monetary loss 
on the subject property following his default.  Instead, the 
facts indicate that delay by VA in deciding whether to accept 
the buy-sell offer of $97,500 unnecessarily inflated the 
current indebtedness.  This is particularly apparent in view 
of the fact that the chief benefits director, however 
belatedly, indicated that the offer was acceptable to VA.  
Had VA acted more expeditiously, the indebtedness would 
probably have been significantly mitigated.  

In contrast, the veteran had no control over the undue delay 
that he encountered.  The fact that the subject property 
underwent a significant diminution in value was a 
circumstance beyond the veteran's control.  Had the veteran's 
offer of $5,000 by way of compromise been accepted by VA in a 
timely manner, the loss to VA would have been significantly 
reduced.  Given the relative degree of fault by VA in the 
overall amount of the indebtedness, the principles of equity 
and good conscience dictate that $20,985.08 plus accrued 
interest be waived.  

Despite the relative degree of fault by VA in the overall 
amount of the loan guaranty indebtedness, the fact remains 
that but for the veteran's default in payment of the mortgage 
on the subject property, no loan guaranty indebtedness would 
have been created.  In essence, the Board finds it equitable 
to place the veteran in the position that he would had been 
in had VA accepted his offer of the compromise sale prior to 
foreclosure.  The question, then, is whether collection of 
the remaining $5,000 of the loan guaranty indebtedness for 
which the veteran is responsible would deprive him and his 
family of life's basic necessities.  In October 2001, the 
veteran submitted VA Form 20-5655, Financial Status Report.  
Therein, he indicated that he and his spouse received monthly 
Social Security benefits totaling $1,450, and that their 
monthly net income from their ownership of a local newspaper 
totals $1,793.50.  Thus, they have monthly income of 
$3,243.50.  

Conversely, the appellant reported monthly expenses averaging 
$4,182.  His family's monthly expenses, however, include 
payments on installment contracts and other debts totaling 
$2,480.  The appellant's debt to the Government deserves no 
less deference than his other debts.  His monthly net income 
exceeds his average monthly expenses exclusive of payments on 
installment contracts and other debts by $1,541.50.  In 
addition, the veteran lists assets exclusive of his home 
totaling $222,968.  Under the circumstances, the Board must 
conclude that repayment of the remainder of the loan guaranty 
indebtedness in the amount of $5,000 would not subject the 
veteran and his family to undue economic hardship.  

In view of the foregoing, it appears that waiver of recovery 
of the loan guaranty indebtedness to the extent of $20,985.08 
plus the accrued interest on the outstanding indebtedness as 
of the date of this decision would not violate the principles 
of equity and good conscience.  However, by the same token, 
recovery of the remaining loan guaranty indebtedness of 
$5,000 also would not violate the principles of equity and 
good conscience.  With regard to the latter, failure to repay 
this indebtedness would result in the veteran's unjust 
enrichment.  Moreover, the Board notes that the veteran did 
not relinquish a valuable right or otherwise incur a legal 
obligation in choosing to avail himself of the VA loan 
guaranty program.  As to these material issues and to the 
extent the decision is unfavorable to the veteran, the Board 
does not find that the evidence is so evenly balanced so as 
to permit resolution of reasonable doubt in the veteran's 
favor.  



ORDER

Waiver of recovery of part of the veteran's loan guaranty 
indebtedness in the amount of $20,985.08 plus accrued 
interest is granted.  

Waiver of recovery of the remainder of the veteran's loan 
guaranty indebtedness in the amount of $5,000 is denied.  



		
	Charles E. Hogeboom
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

